Citation Nr: 1439118	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-31 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for status-post total thyroidectomy due to thyrotoxicosis and hyperthyroidism.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from October 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada which implemented the Board's July 2010 decision and awarded service connection for status-post total thyroidectomy due to thyrotoxicosis and hyperthyroidism under the provisions of 38 U.S.C.A. § 1151.  An initial 10 percent rating was assigned, effective September 7, 2006.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless files associated with the Veteran's claim.  A review of the documents in Virtual VA reveals that, with the exception of a June 2014 Informal Hearing Presentation submitted by the Veteran's representative, they are either duplicative of those contained in the paper claims file or irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim for a higher initial rating so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Board first notes that the Veteran's service-connected status-post total thyroidectomy due to thyrotoxicosis and hyperthyroidism is rated by analogy under the diagnostic codes for hyperthyroidism and hypothyroidism.  The Veteran contends that he suffers from a variety of symptoms that are the result of his service-connected status-post total thyroidectomy due to thyrotoxicosis and hyperthyroidism and that a higher rating is warranted.  Specifically, he alleges suffers from constipation, bradycardia, fatigue, feelings of coldness, muscle weakness and mental sluggishness that are the result of his service-connected disability.

The AOJ afforded the Veteran VA examinations in April 2011 and October 2012 to determine the nature and severity of his disability.  An April 2011 VA examiner noted that the Veteran's bradycardia had been attributed to medication for his heart condition in the "most recent" endocrinology and cardiology visit; the examiner did not comment on Veteran's reported symptoms of feeling cold, fatigue or constipation.  An October 2012 VA examiner found that the Veteran did not currently have any findings, signs or symptoms attributable to a thyroid condition; this examiner also did not specifically address the Veteran's contentions regarding his symptoms.

Given the arguments of the Veteran with respect to his various symptoms that were not addressed by the VA examiners and that of the Veteran's representative in the June 2014 IHP that the Veteran now suffered from mental sluggishness that was attributable to the instant disability, the Board concludes that a remand for a more contemporaneous examination to assess the current severity of the service-connected disability is necessary in this case.   38 U.S.C.A. § 5103A; see Snuffer v. Gober, 10 Vet. App. 400 (1997).   Further, the Board notes that the Veteran has also been awarded service-connection for posttraumatic stress disorder and coronary artery disease and that some of his reported symptoms could, potentially, be attributed to these service-connected disabilities.  In light of the prohibition on the evaluation of the same manifestations under different diagnoses, or "pyramiding," the new VA examination must clearly determine what which of the Veteran reported symptoms, if any, are attributed to the Veteran's service-connected status-post total thyroidectomy.  See 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993) (a claimant may not be compensated twice for the same symptomatology as such a result would overcompensate the claimant for the actual impairment of earning capacity).

In an April 2011 examination report, the examiner indicated that the Veteran's bradycardia was attributed to heart medication in the "most recent" endocrinology and cardiology visits.  The evidence of record includes VA treatment records dated through December 2010; such treatment records referenced by the April 2011 examiner do not appear to be contained in the claims file.  As these identified records are potentially pertinent to the instant claim, such should be associated with the claims file on remand.  In addition, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.

Finally, the Board also notes that the Veteran submitted treatment summaries from Dr. D. P. dated in February 2011 and October 2011.  However, it is not clear whether the Veteran receives on-going treatment from this provider for his serviced-connected disability.  Therefore, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his service-connected disability and to submit any treatment records or statements addressing the severity of such disorder.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Reno VA Medical Center dated from December 2010 to the present, to include the endocrinology and cardiology treatment records referenced by the April 2011 VA examiner.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his service-connected disability since September 2006 and to submit any additional statements addressing the symptoms attributed to such disorder.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding records, the AOJ should arrange for an appropriate examination of the Veteran to determine the severity of his service-connected status-post total thyroidectomy due to thyrotoxicosis and hyperthyroidism.  His claims file should be reviewed and a full medical history elicited.  All indicated studies should be performed. 

The examiner should comment on the absence or presence of the following, in addition to noting whether the symptoms found are specifically caused by the Veteran's service-connected status-post total thyroidectomy due to thyrotoxicosis and hyperthyroidism or whether they are related to his other service-connected disabilities or the medications taken therefore: cold intolerance; muscular weakness; cardiovascular involvement; bradycardia (less than 60 beats per minute); sleepiness; fatigability; constipation; mental sluggishness; tachycardia, tremor, increased pulse pressure or blood pressure; emotional instability; thyroid enlargement; eye involvement; loss of weight; and sympathetic nervous system, cardiovascular or gastrointestinal symptoms.  The examiner should also comment on mental disturbance (dementia, slowing of thought, depression).  

The examiner should also indicate any symptoms of the Veteran's status-post thyroidectomy that are not listed above.  

A rationale should be provided for any opinion offered.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include any evidence added after the issuance of the February 2013 supplemental statement of the case.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

